6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 1 of 24




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

 BRANDON LEE BROWN,

                        Plaintiff,

 vs.                                              Case No. CIV-20-124-RAW-SPS

 JAMES YATES, et al.,

                        Defendants.


                            DEFENDANTS’ ANSWER
                     TO PLAINTIFF’S AMENDED COMPLAINT.


        COME NOW Defendants Vance, Keyes, Perez, Dorman, Patterson, Brown,

 Gentry, Bailey, Shivley, Louthan, Lysinger, Mowers, Goodwin, Riddle, Davis, Dupris,

 Berry, Underwood, Smith, and Choate by and through their attorney of record, Darrell L.

 Moore, OBA #6332, submitting their Answer in opposition to the Plaintiff’s Amended

 Complaint filed herein on August 10, 2020 [Doc.#21]. The District Court Ordered

 Plaintiff on July 23, 2020 to use the Court’s form to file a pro se Amended Complaint, to

 include therein all claims and supporting materials to be considered by the Court, and

 noted that the Amended Complaint may not reference or attempt to incorporate material

 from the original complaint or exhibits. [Doc.#20]. The Plaintiff’s Amended Complaint is

 34 pages of handwriting on standard notebook paper, containing 184 numbered

 paragraphs. Plaintiff’s Amended Complaint does not comply with the District Court’s

 Order of July 23, 2020. Defendants have endeavored to directly address every claim of

 the Plaintiff. However, to the extent any claim therein was not specifically addressed, the

 same are strictly denied.



                                              1
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 2 of 24




        Defendants’ Answer to Plaintiff’s Amended Complaint is provided to the Court in

 the same numerical sequence and style as presented by the Plaintiff, as follows:

 (Amended Complaint Page 1 of 34). No allegations requiring a response by these

 Defendants are contained on Page 1 of 34.

 (Amended Complaint Page 2 of 34).

        1.      Admitted.

        2.      Admitted Defendant Smith was listed twice. Otherwise, denied.

        3.      Denied.

        4.      Venue is admitted.

        5.      Admitted Plaintiff is in the custody of the Oklahoma Department of

 Corrections and is presently confined at the Oklahoma State Penitentiary, McAlester,

 Oklahoma.

        6.      Admitted Mr. Albaugh was, for a time, the Director of the Oklahoma

 Department of Corrections. Plaintiff’s remaining allegations are denied.

        7.      Admitted Mr. Knutson is employed by the Oklahoma Department of

 Corrections. Plaintiff’s remaining allegations are denied.

  (Amended Complaint Page 3 of 34).

        8.      Admitted James Yates was, for a time, Warden of Davis Correctional

 Facility. Plaintiff’s remaining allegations are denied.

        9.      Admitted Terry Underwood serves as the Grievance Coordinator at Davis

 Correctional Facility. Plaintiff’s remaining allegations are denied.

        10.     Admitted Ms. Bailey is an accounting clerk at Davis Correctional Facility.

 Plaintiff’s remaining allegations are denied.




                                                 2
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 3 of 24




            11.   Admitted Ms. Patterson was employed at Davis Correctional Facility in

 the law library.

            12.   Admitted Ms. Vance is employed at Davis Correctional Facility in the law

 library.

 (Amended Complaint Page 4 of 34).

            13.   Admitted Mr. Colbert is employed by the Oklahoma Department of

 Corrections.

            14.   Admitted Ms. Dorman is employed as the Chief of Unit Management at

 Davis Correctional Facility.

            15.   Admitted Antwone Berry is employed as a Unit Manager at Davis

 Correctional Facility.

            16.   Admitted Anastacio Perez is employed as an Assistant Warden at Davis

 Correctional Facility.

            17.   Admitted Mark Gentry was employed at Davis Correctional Facility as an

 Assistant Warden.

            18.   Admitted Mr. Lysinger is employed as a Captain at Davis Correctional

 Facility.

 (Amended Complaint Page 5 of 34).

            19.   Admitted Gloria Goodwin is employed as a Nurse at Davis Correctional

 Facility.

            20.   Admitted Raymond Gloria was employed as a Captain at Davis

 Correctional Facility.




                                              3
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 4 of 24




         21.     Admitted Rhonda Shivley is employed as a Nurse at Davis Correctional

 Facility.

         22.     Admitted Mr. Keyes is employed at Davis Correctional Facility as the

 disciplinary hearing officer.

         23.     Admitted Kevin Brown is employed as the Chief of Security at Davis

 Correctional Facility.

         24.     Admitted Mr. Riddle is employed as a Captain at Davis Correctional

 Facility.

 (Amended Complaint Page 6 of 34).

         25.     Admitted Kevin Davis was employed at Davis Correctional Facility.

         26.     Admitted Mr. Louthan was employed at Davis Correctional Facility.

         27.     Admitted Michael Dupris is employed as a Correctional Officer at Davis

 Correctional Facility.

         28.     Admitted Andrew Smith is employed as a Senior Correctional Officer at

 Davis Correctional Facility.

         29.     Admitted Mr. Choate is employed as a Correctional Officer at Davis

 Correctional Facility.

 (Amended Complaint Page 7 of 34).

         30.     Denied that any one of these Answering Defendants in any way violated

 Plaintiff’s rights.

         31.     Admitted Plaintiff engaged in misconduct on or about July 25, 2019.

 Denied that any one of these Answering Defendants in any way violated Plaintiff’s rights.




                                             4
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 5 of 24




         32.     Admitted Plaintiff engaged in misconduct on or about July 25, 2019.

 Denied that any one of these Answering Defendants in any way violated Plaintiff’s rights.

         33.     These answering Defendants do not understand Plaintiff’s allegations

 made in his ¶33. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         34.      These answering Defendants do not understand Plaintiff’s allegations

 made in his ¶34. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

 (Amended Complaint Page 8 of 34).

         35.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         36.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         37.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         38.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         39.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         40.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

 (Amended Complaint Page 9 of 34).




                                              5
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 6 of 24




        41.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        42.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        43.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        44.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        45.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

 (Amended Complaint Page 10 of 34).

        46.     Admitted Plaintiff received proper and timely medical treatment. Denied

 that any one of these Answering Defendants in any way violated Plaintiff’s rights.

        47.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        48.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        49.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

        50.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.




                                              6
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 7 of 24




         51.     These answering Defendants do not understand Plaintiff’s allegations

 made in his ¶51. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         (Amended Complaint Page 11 of 34).

         52.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶52. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         53.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶53. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         54.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶54. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         55.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         56.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         57.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶57. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

 (Amended Complaint Page 12 of 34).




                                              7
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 8 of 24




         58.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶58. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         59.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶59. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         60.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶60. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         61.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶61. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         62.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         63.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶63. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

 (Amended Complaint Page 13 of 34).

         64.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         65.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.




                                              8
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 9 of 24




         66.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

         67.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶67. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         68.     Plaintiff’s allegations are denied. Denied that any one of these Answering

 Defendants in any way violated Plaintiff’s rights.

 (Amended Complaint Page 14 of 34).

         69.     Plaintiff’s allegations of excessive force are denied. Denied that any one

 of these Answering Defendants in any way violated Plaintiff’s rights.

         70.     Plaintiff’s allegations of excessive force are denied. Denied that any one

 of these Answering Defendants in any way violated Plaintiff’s rights.

         71.     Plaintiff’s allegations of excessive force are denied. Denied that any one

 of these Answering Defendants in any way violated Plaintiff’s rights.

         72.     Plaintiff’s allegations of excessive force are denied. Denied that any one

 of these Answering Defendants in any way violated Plaintiff’s rights.

 (Amended Complaint Page 15 of 34).

         73.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶73. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.

         74.     These answering Defendants do not understand Plaintiff’s allegations, if

 any, made in his ¶74. Denied that any one of these Answering Defendants in any way

 violated Plaintiff’s rights.




                                              9
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 10 of 24




          75.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶75. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          76.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶76. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          77.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 16 of 34).

          78.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶78. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          79.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶79. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          80.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          81.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          82.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶82. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.




                                              10
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 11 of 24




          83.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          84.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 17 of 34).

          85.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          86.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          87.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          88.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 18 of 34).

          89.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶89. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          90.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶90. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          91.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶91. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.




                                              11
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 12 of 24




          92.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶92. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          93.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶93. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

  (Amended Complaint Page 19 of 34).

          94.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶94. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          95.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          96.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          97.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶97. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          98.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          99.     Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 20 of 34).




                                              12
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 13 of 24




          100.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          101.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶101. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          102.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶102. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          103.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶103. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          104.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 21 of 34).

          105.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          106.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶106. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          107.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶107. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.




                                              13
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 14 of 24




         108.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         109.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 22 of 34).

         110.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         111.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         112.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         113.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         114.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 23 of 34).

         115.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         116.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         117.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.




                                              14
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 15 of 24




         118.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         119.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         120.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         121.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 24 of 34).

         122.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         123.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         124.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         125.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         126.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         127.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         128.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.




                                              15
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 16 of 24




  (Amended Complaint Page 25 of 34).

          129.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          130.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶130. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          131.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          132.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in a Plaintiff’s allegations are denied.

          133.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          134.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶134. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          135.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶135. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

  (Amended Complaint Page 26 of 34).

          136.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          137.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.




                                               16
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 17 of 24




          138.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          139.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          140.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          141.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          142.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶142. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

  (Amended Complaint Page 27 of 34).

          143.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶143. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          144.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          145.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          146.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶146. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.




                                              17
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 18 of 24




          147.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 28 of 34).

          148.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          149.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          150.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          151.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 29 of 34).

          152.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          153.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶153. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          154.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          155.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 30 of 34).




                                              18
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 19 of 24




          156.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          157.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 31 of 34).

          158.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶158. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          159.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶159. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          160.    These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶160. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

  (Amended Complaint Page 32 of 34).

          161.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          162.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          163.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

          164.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.




                                              19
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 20 of 24




         165.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         166.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         167.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         168.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         169.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         170.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

  (Amended Complaint Page 33 of 34).

         171.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         172.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         173.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.

         174.    Plaintiff’s allegations are denied. Denied that any one of these Answering

  Defendants in any way violated Plaintiff’s rights.




                                              20
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 21 of 24




          175.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶175. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          176.     Denied that Plaintiff is entitled to any relief, compensatory or otherwise.

          177.     Denied that Plaintiff is entitled to any relief of any kind, to include

  punitive damages.

          178.     Denied. No reasonable trier of fact would conclude that Plaintiff’s rights

  have been violated. Summary judgment should be granted by the Court in favor of

  Defendants.

          179.     Denied that Plaintiff is entitled to any relief, in any form, to include costs

  of the action.

          180.     Denied that Plaintiff is entitled to any relief, in any form.

  (Amended Complaint Page 34 of 34).

          181.     These answering Defendants do not understand Plaintiff’s allegations, if

  any, made in his ¶181. Denied that any one of these Answering Defendants in any way

  violated Plaintiff’s rights.

          182.     Plaintiff’s allegations are denied. Plaintiff repeatedly failed to properly

  use the administrative remedies grievance process. Plaintiff’s claims brought forward to

  the Court were not first exhausted prior to filing this Amended Complaint.

          183.     Denied that any one of these Answering Defendants in any way violated

  Plaintiff’s rights.

          184.     Denied that Plaintiff is entitled to any relief of any kind, declaratory,

  compensatory, or otherwise.




                                                 21
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 22 of 24




                       DEFENDANTS’ AFFIRMATIVE DEFENSES

           As separate affirmative defenses to the averments contained in the

  Plaintiff’s Amended Complaint, these answering Defendants do state as follows:

           1.     As a separate and alternative affirmative defense, Defendants allege

  Plaintiff has not stated a basis for an award of compensatory, exemplary, or punitive

  damages.

           2.     As a separate and alternative affirmative defense, Defendants allege

  Plaintiff has failed to state a claim or claims upon which relief could be granted.

           3.     As a separate and alternative affirmative defense, Defendants allege

  Plaintiff failed to first exhaust administrative remedies as to the claims he has brought

  forward to the District Court as required by the Prison Litigation Reform Act and

  Oklahoma law. See 42 U.S.C. § 1997e(a) and 57 O.S. §§ 564, 566(A)(1), 566.3(G)(2),

  566.5.

           4.     As a separate and alternative affirmative defense, Defendants allege that

  insofar as Plaintiff may have attempted to assert a civil claim or tort claim, the same is

  barred in that he did not first comply with the requirements of 57 O.S. §566.4(B)(2). The

  Oklahoma Legislature has specifically stated that no tort action or civil claim may be

  filed against any employee, agent, or servant of the state, the Department of Corrections,

  private correctional company, or any county jail or any city jail alleging acts related to

  the duties of the employee, agent, or servant, until all of the notice provisions of the

  Governmental Tort Claims Act [51 O.S. §151 et seq.] have been fully complied with by

  the claimant. This requirement shall apply to any claim against an employee of the state,

  the Department of Corrections, or to any county jail or city jail in either their official or




                                                22
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 23 of 24




  individual capacity, and to any claim against a private correctional contractor and its

  employees for actions taken pursuant to or in connection with a governmental contract.

         5.      As a separate and alternative affirmative defense, Defendants state that if

  Plaintiff has alleged negligence of any answering Defendant, which is specifically

  denied, such was not the direct, legal, proximate cause of Plaintiff’s alleged injuries and

  damages.

         6.      As a separate and alternative affirmative defense, Defendants allege that at

  all times material to the Complaint they acted in good faith and in a reasonable manner.

         7.      As a separate and alternative affirmative defense, Defendants state that

  they intend to rely upon other defenses as may become apparent or available during

  discovery proceedings or which may be raised by separate motion as permitted by the

  Rules of Civil Procedure.

                                        CONCLUSION

         WHEREFORE, Defendants respectfully pray the Court enter its order of

  judgment in favor of Defendants and against the Plaintiff; that the Court dismiss the

  Plaintiff’s allegations as set forth above; that the Plaintiff take nothing by way of his

  petition herein; and, that the Defendants be awarded their attorney fees and costs for

  defense of this action and receive any and all other appropriate relief.


                                                     Respectfully submitted,
                                                     Defendants Vance, Keyes, Perez,
                                                     Dorman, Patterson, Brown, Gentry,
                                                     Bailey, Shivley, Louthan, Lysinger,
                                                     Mowers, Goodwin, Riddle, Davis,
                                                     Dupris, Berry, Underwood, Smith, and
                                                     Choate.




                                                23
6:20-cv-00124-RAW-SPS Document 91 Filed in ED/OK on 03/22/21 Page 24 of 24




                                                    By:
                                                    DARRELL L. MOORE, OBA 6332
                                                    P.O. Box 368
                                                    Pryor, OK 74362
                                                    (918) 825-0332
                                                    (918) 825-7730 fax
                                                    Attorney for Defendants


                                     Certificate of Service


   I hereby certify that on March 22, 2021, I electronically transmitted the
  attached document to the Clerk of Court using the ECF System for filing. Based on the
  records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
  the following ECF registrants:


   I hereby certify that on March 22, 2021, I served the attached document by regular US
  Mail on the following, who are not registered participants of the ECF System:



  Brandon Lee Brown, DOC# 186754
  Davis Correctional Facility
  6888 E. 133rd Rd
  Holdenville, OK 74848




                                                DARRELL L. MOORE




                                               24
